UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A Amendment No. 1 (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended March 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-5438 FOREST LABORATORIES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-1798614 (I.R.S. Employer Identification No.) 909 Third Avenue New York, New York (Address of principal executive offices) 10022-4731 (Zip Code) (212) 421-7850 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $.10 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No X Note-Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX The aggregate market value of the voting stock held by non-affiliates of the registrant as of September 30, 2012 was $9,375,131,945. Number of shares outstanding of the registrant's Common Stock as of May 22, 2013: 266,669,865. DOCUMENTS INCORPORATED BY REFERENCE: None 2 EXPLANATORY NOTE This Amendment No.1 to the Company’s Annual Report on Form10-K (this “Amendment”) amends the Annual Report on Form10-K for the fiscal year ended March 31, 2013 of Forest Laboratories, Inc., a Delaware corporation (the “Company”, or “we”) that was originally filed with the Securities and Exchange Commission (the “SEC”) on May 23, 2013 (the “Original 10-K”).In reliance upon the Rule 12b-32 under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), the Original 10-K incorporated the Collaboration Agreement, dated as of September12, 2007, as amended on November3, 2009, by and between the Company and Ironwood Pharmaceuticals,Inc. (“Ironwood” and such agreement, the “Collaboration Agreement”) into Item 15 by reference to Exhibit 10.9to Ironwood’s Registration Statement on Form S-1 (File No. 333-163275) that was filed with the SEC on February 2, 2010.The Collaboration Agreement as filed by Ironwood contained certain confidential information which was redacted pursuant to a confidential treatment request that was filed by Ironwood and approved by the SEC.Since the original filing was subject to confidential treatment, the Staff requested that we file the Collaboration Agreement as an exhibit rather than incorporate it into our Annual Report on Form10-K by reference.Accordingly, we are filing this Amendment to so include the Collaboration Agreement as an exhibit to our Annual Report on Form 10-K, as well as to make corresponding changes to the Table of Contents and Item 15 to reflect the filing of the Collaboration Agreement as an exhibit to this Amendment. Pursuant to Rule 12b-15 under the Exchange Act, this Amendment also contains new certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, which are attached hereto as Exhibits 31.3 and 31.4.Because no financial statements have been included in this Amendment and this Amendment does not contain or amend any disclosure with respect to Items 307 and 308 of Regulation S-K, paragraphs 3, 4, and 5 of the certifications have been omitted.We are not including the certifications required under Section 906 of the Sarbanes-Oxley Act of 2002 as no financial statements are being filed with this Amendment. Except as described above, this Amendment does not amend any other information set forth in the Original Form 10-K, and we have not updated disclosures included therein to reflect any subsequent events. This Amendment should be read in conjunction with the Original Form 10-K and with our filings with the SEC subsequent to the Original Form 10-K. 3 TABLE OF CONTENTS (Quick Links) PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES EXHIBIT 10.50 EXHIBIT 31.3 EXHIBIT 31.4 4 PART IV Item15. Exhibits, Financial Statement Schedules All other schedules for which provision is made in the applicable accounting regulations of the Securities and Exchange Commission are not required under the related instructions or are inapplicable, and therefore have been omitted. The following consolidated financial statements of the Company and its subsidiaries are found at Item 8: Consolidated Balance Sheet – March 31, 2013 and 2012† Consolidated Statements of Operations – Years Ended March 31, 2013, 2012, and 2011† Consolidated Statements of Comprehensive Income (Loss) – Years Ended March 31, 2013, 2012, and 2011† Consolidated Statements ofStockholders’ Equity – Years Ended March 31, 2013, 2012, and 2011† Consolidated Statements of Cash Flows – Years Ended March 31, 2013, 2012, and 2011† Notes to Consolidated Financial Statements† 3. Exhibits: Agreement and Plan of Merger dated February 22, 2011, among FL Holding C.V., Magnolia Acquisition Corp., Forest Laboratories, Inc. and Clinical Data, Inc. Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 0-12943) filed February 25, 2011 (February 25, 2011 8-K). Amendment No. 1 dated as of April 4, 2011, to the Agreement and Plan of Merger among FL Holding C.V., Magnolia Acquisition Corp., Forest Laboratories, Inc. and Clinical Data, Inc. Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 0-12943) filed April 4, 2011. Agreement and Plan of Merger dated December 13, 2006 by and among Forest Laboratories, Inc., FL Acquisition Corp., Cerexa, Inc. and Dennis Podlesak and Eckard Weber, M.D., as Shareholders’ Agents.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the quarter ended December 31, 2006.* Articles of Incorporation of Forest, as amended and restated.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the Quarter ended September 30, 2008. Bylaws of Forest, as amended.Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) dated March 2, 2009. Certificate of Designations for Forest Laboratories, Inc. Series B Junior Participating Preferred Stock. Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) filed August 28, 2012. Rights Agreement, dated as of August 27, 2012, between Forest Laboratories, Inc. and Computershare Shareowner Services LLC, which includes the form of Right Certificate as Exhibit B and the Summary of Rights to Purchase Preferred Shares as Exhibit C. Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) filed August 28, 2012. Material Contracts Benefit Continuation Agreement dated as of December 1, 1989 between Forest and Howard Solomon.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March31, 1990 (1990 l0-K). Benefit Continuation Agreement dated as of May27, 1990 between Forest and Kenneth E. Goodman.Incorporated by reference to the 1990 10-K. Amended and Restated Change of Control Employment Agreement between Forest and Howard Solomon dated October 29, 2008.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the Quarter ended December 31, 2008 (December 31, 2008 10-Q). Amended and Restated Change of Control Employment Agreement between Forest and Elaine Hochberg dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. Letter Agreement dated as of September 6, 2004 between Forest and Francis I. Perier, Jr.Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) dated September 30, 2004. Amended and Restated Change of Control Employment Agreement between Forest and Francis I. Perier, Jr. dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. Letter Agreement dated as of January 30, 2006 between Forest and Herschel S. Weinstein.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March 31, 2006. Amended and Restated Change of Control Employment Agreement between Forest and Herschel Weinstein dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. Letter Agreement dated June 15, 2007 between Forest and Dr. Marco Taglietti.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March 31, 2009. Amended and Restated Change of Control Employment Agreement between Forest and Marco Taglietti, M.D. dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. Amended and Restated Change of Control Employment Agreement between Forest and Frank Murdolo dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. 5 Amended and Restated Change of Control Employment Agreement between Forest and David Solomon dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. Amended and Restated Change of Control Employment Agreement between Forest and Raymond Stafford dated October 29, 2008.Incorporated by reference to the December 31, 2008 10-Q. Consultant Services Letter Agreement, as amended and restated April 22, 2013, between Forest Laboratories, Inc. and Dr. Lawrence S. Olanoff.† 2000 Stock Option Plan of Forest Laboratories, Inc.Incorporated by reference to Forest's Proxy Statement (Commission File No. 1-5438) for the fiscal year ended March 31, 2000. 2004 Stock Option Plan of Forest Laboratories, Inc.Incorporated by reference to Forest's Proxy Statement (Commission File No. 1-5438) for the fiscal year ended March 31, 2004. 2007 Equity Incentive Plan of Forest Laboratories, Inc., as amended.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March31, 2012. Form of Director Restricted Stock Agreement under the 2007 Equity Incentive Plan of Forest Laboratories, Inc.Incorporated by reference to Forest’s Form S-8 on Registration Statement No. 333-145415, dated August 13, 2007. Form of Director Stock Option Agreement under the 2007 Equity Incentive Plan of Forest Laboratories, Inc.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the quarter ended September 30, 2007 (September 30, 2007 10-Q). Form of Employee Restricted Stock Agreement (Time-Based) under the 2007 Equity Incentive Plan of Forest Laboratories, Inc.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March 31, 2008 (2008 10-K). Form of Employee Stock Option Agreement under the 2007 Equity Incentive Plan of Forest Laboratories, Inc.Incorporated by reference to the September 30, 2007 10-Q. Form of Employee Stock Unit Agreement (Time-Based) under the 2007 Equity Incentive Plan of Forest Laboratories, Inc. Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March31, 2012. Form of Employee Stock Unit Agreement (Performance-Based) under the 2007 Equity Incentive Plan of Forest Laboratories, Inc. Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March31, 2012. Forest Laboratories, Inc. Annual Incentive Compensation Plan.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the Quarter ended September 30, 2012. Credit Agreement, dated December 7, 2007, by and among Forest Laboratories, Inc., Forest Laboratories Holdings Limited, Forest Laboratories Ireland Limited, Forest Finance B.V., Forest Laboratories UK Limited, the lenders party thereto, and JPMorgan Chase Bank, N.A.Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) dated December 7, 2007. Amendment No. 1 dated October 19, 2012 to the Credit Agreement dated December 7, 2007, by and among Forest Laboratories, Inc., Forest Laboratories Holdings Limited, Forest Laboratories Ireland Limited, Forest Finance B.V., Forest Laboratories UK Limited, the lenders party thereto, and JPMorgan Chase Bank, N.A. Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) filed August 28, 2012. Credit Agreement, dated December 4, 2012, by and among Forest Laboratories, Inc., Forest Laboratories Holdings Limited, Forest Laboratories Ireland Limited, Forest Finance B.V., Forest Laboratories UK Limited, Forest Laboratories Canada Inc., JPMorgan Chase Bank, N.A., as administrative agent, and the other lenders from time to time party thereto.Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) filed December 7, 2012. Corporate Integrity Agreement dated September 15, 2010 between the Office of Inspector General of the U.S. Department of Health and Human Services and Forest Laboratories, Inc. Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 0-12943) for the quarter ended September 30, 2010 (September 30, 2010 10-Q). Plea Agreement dated September 15, 2010 among the U.S. Attorney for the District of Massachusetts, the U.S. Department of Justice, and Forest Pharmaceuticals, Inc. Incorporated by reference to the September 30, 2010 10-Q. Settlement Agreement and Release dated September 15, 2010 among Forest Laboratories, Inc., Forest Pharmaceuticals, Inc., the U.S. of America, acting through the U.S. Department of Justice on behalf of the Office of Inspector General of the Department of Health and Human Services, TRICARE Management Activity, the Veteran’s Affairs Administration, the U.S. Office of Personnel Management, and certain individual relators named therein. Incorporated by reference to the September 30, 2010 10-Q. Fixed Dollar Collared Accelerated Share Repurchase Transaction dated June 3, 2011 between Forest Laboratories, Inc. and Morgan Stanley & Co. LLC.Incorporated by reference to Forest’s Current Report on Form 8-K (Commission File No. 1-5438) filed June 9, 2011. Fixed Dollar Accelerated Share Repurchase Transaction dated August 15, 2011 between Forest Laboratories, Inc. and Morgan Stanley & Co.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the quarter ended September 30, 2011 (September 30, 2011 10-Q). Fixed Dollar Collared Accelerated Share Repurchase Transaction dated August 15, 2011 as amended and restated, between Forest Laboratories, Inc. and Morgan Stanley & Co.Incorporated by reference to September 30, 2011 10-Q. Co-Promotion Agreement dated December 10, 2001 by and between Sankyo Pharma Inc. and Forest Laboratories, Inc.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March 31, 2002 (2002 10-K).* S-Enantiomer License Agreement dated May 29, 2002 by and between Forest Laboratories Ireland Limited and H. Lundbeck A/S.Incorporated by reference to the 2002 10-K.* S-Enantiomer Supply Agreement dated May 29, 2002 by and between Forest Laboratories Ireland Limited and H. Lundbeck A/S.Incorporated by reference to the 2002 10-K.* Settlement Agreement by and between Forest Laboratories, Inc., Forest Laboratories Holdings Limited and H. Lundbeck A/S and Alphapharm Pty Ltd. effective October 3, 2005.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the fiscal quarter ended December 31, 2005.* 6 Settlement Agreement among Forest Laboratories, Inc., H. Lundbeck A/S, Caraco Pharmaceutical Laboratories, Ltd. and Sun Pharmaceutical Industries, Ltd. dated July 10, 2009.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q for the quarter ended September 30, 2009.* License and Cooperation Agreement dated June 28, 2000 by and between Merz & Co. GmbH and Forest Laboratories Ireland Limited.Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March 31, 2004.* License and Collaboration Agreement (the Cypress License) dated January 9, 2004 between the Registrant and Cypress Bioscience, Inc. (Cypress) filed as Exhibit 10.26 to Cypress’s Annual Report on the Form 10-K (Commission File No. 0-12943) of Cypress for the year ended December 31, 2003 (Cypress 2003 10-K).* Side Letter dated January 9, 2004 among the Registrant, Cypress and Pierre Fabre Médicament filed as Exhibit 10.27 to the Cypress 2003 10-K.* Letter Agreement dated January 9, 2004 among the Registrant, Cypress and Pierre Fabre Médicament filed as Exhibit 10.28 to the Cypress 2003 10-K.* Amendment to the Cypress License filed as Exhibit 10.1 to Cypress’s Quarterly Report on Form 10-Q (Commission File No. 0-12943) for the quarter ended June 30, 2005.* License Agreement dated September 30, 2003 by and between Takeda Chemical Industries, Ltd. and Peninsula Pharmaceuticals, Inc.Incorporated by reference to the 2011 10-K.* First Amendment to Agreement dated November 4, 2004 by and between Takeda Pharmaceutical Company Limited (f/k/a Takeda Chemical Industries, Ltd.) and Peninsula Pharmaceuticals, Inc.Incorporated by reference to the 2011 10-K. Second Amendment to Agreement dated November 19, 2007 by and among Takeda Pharmaceutical Company Limited, Cerexa Inc. and Forest Laboratories Holdings Limited.Incorporated by reference to the 2011 10-K.* License, Development and Cooperation Agreement dated September 22, 2004 between Merck KGaA and Genaissance Pharmaceuticals, Inc. Incorporated by reference to the September 30, 2011 10-Q. * Collaboration and Distribution Agreement dated August 7, 2009 by and between Nycomed GmbH and Forest Laboratories Holdings Limited.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No, 1-5438) for the quarter ended December 31, 2011. * License, Development, Commercialisation and Cooperation Agreement, dated as of April 7, 2006 and as amended to date, by and between Almirall Prodesfarma, S.A. and Forest Laboratories Holdings Limited.Incorporated by reference to Forest’s Quarterly Report on Form 10-Q (Commission File No. 1-5438) for the Quarter ended December 31, 2012.** Collaboration Agreement, dated as of September12, 2007, as amended on November3, 2009, by and between Forest Laboratories,Inc. and Ironwood Pharmaceuticals,Inc.**†† Sale and Transfer Agreement dated March 30, 2012 between Janssen Pharmaceutica NV and Forest Laboratories Holdings Limited. Incorporated by reference to Forest’s Annual Report on Form 10-K (Commission File No. 1-5438) for the fiscal year ended March31, 2012.* 21 List of Subsidiaries.† 23 Consent of Independent Registered Public Accounting Firm.† Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.† Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.† Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.†† Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.†† Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.† Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002.† 101.INS XBRL Instance Document† 101.SCH XBRL Taxonomy Extension Schema Document† 101.PRE XBRL Taxonomy Presentation Linkbase Document† 101.CAL XBRL Taxonomy Calculation Linkbase Document† 101.LAB XBRL Taxonomy Label Linkbase Document† 101.DEF XBRL Taxonomy Definition Linkbase Document† *Confidential treatment has been granted as to certain portions of these Exhibits. **Confidential treatment has been requested for certain portions of the Exhibit pursuant to Rule 24b-2 promulgated under the Securities Exchange Act of 1934.Such portions have been omitted and filed separately with the Securities and Exchange Commission. †Previously filed with Forest Laboratories, Inc.’s Annual Report on Form10-K for the fiscal year ended March 31, 2013 filed with the Securities and Exchange Commission on May 23, 2013. ††Filed herewith 7 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, Forest has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:June 13, 2013 FOREST LABORATORIES, INC. By:/s/ Howard Solomon Howard Solomon Chairman of the Board Chief Executive Officer President and Director FOREST LABORATORIES, INC. By:/s/ Francis I. Perier, Jr. Francis I. Perier, Jr. Executive V.P, Finance & Administration and Chief Financial Officer FOREST LABORATORIES, INC. By:/s/ Rita Weinberger Rita Weinberger Principal Accounting Officer
